MERRITT, Circuit Judge,
dissenting in part.
I agree with the decision of this panel that the settlement agreement as it presently is being applied by the parties and the magistrate is a fair and reasonable one. I adhere, however, to the opinion, stated in my previous concurrence, that as a matter of due process the notice of the proposed settlement to the class members should have been personal notice by mail. In Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 318, 70 S.Ct. 652, 659, 94 L.Ed. 865 (1950), the Supreme Court stated that “[w]here the names and post office addresses of those affected by a proceeding are at hand, the reasons disappear for resort to means less likely than the mails to apprise them of its pendency.” And in Schroeder v. City of New York, 371 U.S. 208, 212-13, 83 S.Ct. 279, 282-83, 9 L.Ed.2d 255 (1962), the Supreme Court interpreted Mullane stating that “[t]he general rule that emerges from the Mullane case is that notice by publication is not enough with respect to a person whose name and address are known or very easily ascertainable and whose legally protected interests are directly affected by the proceedings in question.” To require personal notice in this case is to do no more than apply the language of the Supreme Court. I, therefore, continue to dissent from part II of our first opinion in this case which has been incorporated by reference into this opinion.